787 F.2d 591
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.ROBERT VAUGHN McDOUGAL Plaintiff-Appellant,v.JUDGE ELDIN, ET AL., Defendants-Appellees.
85-1139
United States Court of Appeals, Sixth Circuit.
3/3/86

AFFIRMED
E.D.Mich.
ORDER
BEFORE:  LIVELY, Chief Judge, MERRITT and NELSON, Circuit Judges.


1
Plaintiff appeals the dismissal of his complaint filed pursuant to 42 U.S.C. Sec. 1983.  This case has been referred to a panel of this Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration of the record and appellant's brief, the panel unanimously agrees that oral argument is unnecessary.  Rule 34(a), Federal Rules of Appellate Procedure.


2
The gist of plaintiff's complaint seems to be centered around an alleged refusal of Judge Eldin and the clerk of the 15th Judicial District of Michigan to return money posted as release bond when plaintiff was arrested for but later exonerated of carrying a concealed weapon.  Plaintiff claims that he sent certain documents to Judge Eldin that he wanted filed with the clerk as a replevin action to recover the money and that the documents tendered to the Judge were not filed; as a result of the failure to file the documents, plaintiff alleges a denial of access to the courts.


3
With respect to plaintiff's claims for damages concerning the defendants' alleged refusal to return the bond money, the Judge is cloaked with immunity, Stump v. Sparkman, 435 U.S. 349 (1978), as is the court clerk, Smith v. Martin, 542 F.2d 688 (6th Cir. 1976), cert. denied, 431 U.S. 905 (1977).  Apparently, plaintiff seeks equitable relief that would require the filing of his replevin complaint.  It appears that the defendants tended to plaintiff's request for the bond money and did not impair his access to the courts.


4
It appears that the questions upon which this cause depends are so unsubstantial as not to need further argument.  Rule 9(d)(3), Rules of the Sixth Circuit.  Therefore, it is ORDERED that the final judgment of the district court be affirmed.